
	
		I
		112th CONGRESS
		2d Session
		H. R. 5906
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Polis (for
			 himself, Ms. McCollum,
			 Mr. Owens,
			 Mr. Ross of Arkansas,
			 Mr. Capuano,
			 Mrs. Davis of California,
			 Mr. Sherman, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices.
	
	
		1.Repeal of medical device
			 excise tax
			(a)In
			 generalChapter 32 of the Internal Revenue Code of 1986 is
			 amended by striking subchapter E.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapters for chapter 32 of such Code is
			 amended by striking the item relating to subchapter E.
			2.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
			(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Prohibition on
			 using last-in, first-out accounting for major integrated oil companies
			(a)In
			 generalSection 472 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(h)Major integrated
				oil companiesNotwithstanding any other provision of this
				section, a major integrated oil company (as defined in section 167(h)(5)(B))
				may not use the method provided in subsection (b) in inventorying of any
				goods.
					.
			(b)Effective date
			 and special rule
				(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after December 31, 2011.
				(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendment made by this section to change its method of accounting for its first
			 taxable year beginning after December 31, 2011—
					(A)such change shall
			 be treated as initiated by the taxpayer,
					(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
					(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
					
